           Case 2:20-cv-00163-KJM-CKD Document 12 Filed 09/29/20 Page 1 of 3


1
     Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6

7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
     MICHELE DERNAY; SIDNEY                      )   Case No.: 2:20-cv-00163 KJM CKD
11   NAIMAN, individually and on behalf          )
12   of all others similarly situated,           )
                                                 )   NOTICE OF VOLUNTARY
13
     Plaintiff,                                  )   DISMISSAL OF ENTIRE ACTION
14                                               )   WITHOUT PREJUDICE
            vs.                                  )
15
                                                 )
16                                               )
17
     EDWARDS BUILDERS &                          )
     DEVELOPERS, INC.; OSNAT                     )
18   BENTOV, and DOES 1 through 10,              )
19   inclusive,                                  )
                                                 )
20
     Defendants.                                 )
21                                               )
22

23          NOTICE IS HEREBY GIVEN that Plaintiffs, pursuant to Federal Rule of
24
     Civil Procedure 41(a)(1), hereby voluntarily dismiss this matter without prejudice
25

26   as to the individual and class claims. Defendant has neither answered Plaintiffs’
27
     Complaint, nor filed a motion for summary judgment. Although this case was filed
28

     as a class action, no class has been certified, and court approval of this voluntary


                                        Notice of Dismissal - 1
          Case 2:20-cv-00163-KJM-CKD Document 12 Filed 09/29/20 Page 2 of 3


1
     dismissal is therefore not required under Rule 23(a) of the Federal Rules of Civil
2
     Procedure. Accordingly, this matter may be dismissed without prejudice and
3

4    without an Order of the Court.
5

6          Respectfully submitted this 29th day of September, 2020.
7

8
                               By:    s/Todd M. Friedman
9                                     Todd M. Friedman, Esq.
10
                                      Law Offices of Todd M. Friedman, P.C.
                                      Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
          Case 2:20-cv-00163-KJM-CKD Document 12 Filed 09/29/20 Page 3 of 3


1
     Filed electronically on this 29th day of September, 2020, with:
2
     United States District Court CM/ECF system
3

4    Notification sent on this 29th day of September, 2020, via the ECF system to all
5
     interested parties

6

7    This 29th day of September, 2020.
8
     By: s/Todd M. Friedman
9        Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
